     Case 2:18-cv-02850-MCE-KJN Document 81 Filed 03/04/21 Page 1 of 1


 1

 2

 3

 4

 5

 6                          IN THE UNITED STATES DISTRICT COURT

 7                       FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9

10
     CONDALEE MORRIS,                                      2:18-cv-02850-MCE-KJN P
11
                              Plaintiff, ORDER ON REQUEST TO MODIFY
12                                       DISCOVERY AND SCHEDULING
               v.                        ORDER OF DEFENDANT G.
13                                       MODHADDAM TO COMPLETE
                                         DEPOSITION OF PLAINTIFF
14   G. MODHADDAM, DOUGLAS BISHOP,       CONDALEE MORRIS
     DR. TESLUK,
15
                                          Defendants. Trial Date:   N/A
16                                                    Action Filed: October 25, 2018

17

18        Good cause appearing, IT IS HEREBY ORDERED that:

19        1. Defendant Modhaddam’s motion to modify the scheduling order (ECF No. 79) is

20   granted;

21        2.    Discovery shall remain open until April 16, 2021, for the sole purpose of completing

22   the deposition of Plaintiff Condalee Morris by counsel for defendant Modhaddam. All other dates

23   set forth in the Discovery and Scheduling Order of October 26, 2020 (ECF 60.) remain in effect.

24   Dated: March 4, 2021

25

26
     Morr2850.dep
27

28
                                                       1
        Request To Modify Discovery And Scheduling Order Of Defendant G. Modhaddam To Complete Deposition Of
                                                            Plaintiff Condalee Morris (2:18-cv-02850-MCE-KJN)
